Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

. Lack of Unity

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13 drawn to  a preparation method for an olefin epoxidation catalyst, comprising the following steps: (1) mixing a silicon ester solution, a titanium ester solution and a surfactant, adjusting 5pH to 6-7 by using diluted acid in order to achieve a complete hydrolysis of the silicon ester, and aging to obtain a titanium-silicon composite gel; (2) adding organic amine or liquid ammonia to the gel, performing pore-enlarging treatment under constant temperature condition with a treatment temperature of 60~1500C, and drying, calcinating in air atmosphere to obtain an amorphous titanium-silicon composite 10oxide; (3) optionally, subjecting the titanium-silicon composite oxide to impregnation by using an alcohol solution of organic alkali metal salt, and drying, calcinating in air atmosphere to obtain a titanium-silicon composite oxide modified by alkali metal; and (4) optionally, subjecting the titanium-silicon composite oxide 2 as carrier gas; to give the olefin epoxidation catalyst. and  an olefin epoxidation catalyst which is an amorphous titanium-silicon composite 10oxide, wherein, the molar ratio of SiO2 to TiO2 contained is 10~60:1 by stoichiometry; optionally, alkali metal element and/or silane group are also comprised in the catalyst with a mass percentage of 1-10% respectively; the titanium-silicon composite oxide has an average pore size of 5-20 nm, and a specific surface area of 200~600 m2/g, preferably 300~450 m2/g.

Group II, claim 14, drawn to use of the olefin epoxidation catalyst according to claim 12 or 13 for olefin 20epoxidation reaction, the olefin is preferably C3 - C16 linear or isomerized olefin, or C6 C16 cycloolefin or aromatic olefin; the oxidant used in the epoxidation reaction is preferably an organic peroxide, more preferably tert-butyl hydrogen peroxide, ethylbenzene hydrogen peroxide or cumyl hydroperoxide; and the epoxidation reaction is preferably a liquid-phase epoxidation reaction of the olefin and the organic peroxide.

	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
	The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

In the instant case, the invention of Group I is directed to the preparation method for an olefin epoxidation catalyst, comprising the following steps: (1) mixing a silicon ester solution, a titanium ester solution and a surfactant, adjusting 5pH to 6-7 by using diluted acid in order to achieve a complete hydrolysis of the silicon ester, and aging to obtain a titanium-silicon composite gel; (2) adding organic amine or liquid ammonia to the gel, performing pore-enlarging treatment under constant temperature condition with a treatment temperature of 60~1500C, and drying, calcinating in air atmosphere to obtain an amorphous titanium-silicon composite 10oxide; (3) optionally, subjecting the titanium-silicon composite oxide to impregnation by using an alcohol solution of organic 2 as carrier gas; to give the olefin epoxidation catalyst. and  the olefin epoxidation catalyst thereof, while the invention of Group II is directed to the use of the olefin epoxidation catalyst according to claim 12 or 13 for olefin 20epoxidation reaction, the olefin is preferably C3 - C16 linear or isomerized olefin, or C6 C16 cycloolefin or aromatic olefin; the oxidant used in the epoxidation reaction is preferably an organic peroxide, more preferably tert-butyl hydrogen peroxide, ethylbenzene hydrogen peroxide or cumyl hydroperoxide; and the epoxidation reaction is preferably a liquid-phase epoxidation reaction of the olefin and the organic peroxide.

However, they are unrelated to each other since the invention of Group II can be produced in the presence of a molybdenum catalyst different from the invention of Group I; for example, Group II can be prepared by using the catalyst containing a molybdenum as disclosed in Cavitt (US 4,046,783).

	There is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475. 



a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said product,   and a use of  the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR  V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/2/2022